 292DECISIONS OF NATIONAL LABOR RELATIONS BOARD20TH CENTURYPRESS'andAMALGAMATED LITHOGRA-PHERS OF AMERICA, LOCAL NO.45, C.I.O., Petitioner.Case No. 19-RC-1375. December 4, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before William G.Nowell, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.2Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaningof the Act.2.The labor organizations involved claim to representcertain employees of the Employer.33.A question affectingcommerce existsconcerning therepresentation of employees of the Employer within themeaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.The Intervenor contends, contrary to the Petitioner and theEmployer, that its contract of February 6, 1952, with theTacoma Industrial Conference Board, covering lithographicand letterpress employees of all members of the ConferenceBoard, constitutes a bar to the instant petition, filed onAugust 19, 1953. At the time of execution of that agreement,theConference Board was authorized to execute collective-bargaining agreements for the Employer.That agreementprovides that it "shall be in effect from February 1, 1952until July 31, 1953, provided that it shall be subject to changeor termination sixty (60) days after the date on which writtennotice is given by either party to the other party of anydesire to change or terminate this agreement,provided thatthe earliest date of change or termination of this agreementshall not be before August 1, 1953." On June 1, 1953, theIntervenor sent the Conference Board a letter requestingnegotiations for changes in its existing agreement, with aproposed contract to be effective from August 1, 1953, toJuly 31, 1954, in which a number of changes from the formeragreement were set forth. It is clear that by this letter Inter-venor gave notice of its desire to terminate the existingagreement on its earliest expiration date, August 1, 1953.As a new agreement had not been reached before the petitionin this case was filed,therewas no contract in existenceat the time the petition was filed and there is no contract bar.'The Employer's name appears as amended at the hearing.2 At the close of the hearing the Intervenor moved to dismiss the petition because the unitrequested is inappropriate, because theEmployer's withdrawal from multiemployer bargainingwas not timely, and because there was a contract bar The hearing officer referred the Inter-venor's motion to the Board. For reasons contained in the decision below, the motion is denied.3Tacoma Printing Pressmen and Assistants' Union, No. 44, International Printing Press-men and Assistants Union of North America, AFL, intervened at the hearing on the basis ofa showing of interest.107 NLRB No. 84 20TH CENTURYPRESS2934.The Petitioner seeks a unit of all lithographic productionemployees employed by the Employer.The Employer agreesthat these employees constitute an appropriate unit, but theIntervenor contends that the only appropriate unit for theseemployees is a multiemployer unit including both lithographicemployees and letterpressmen.As a secondary position, theIntervenor contends that a unit comprising the Employer'sletterpress and lithographic employees is alone appropriate.For over 8 years the Employer was a member of the TacomaIndustrialConferenceBoard which negotiated collective-bargaining agreements with the Intervenor for the Employerandotherprintingestablishments covering their offset(lithographic)and letterpress employees.In 1950,the Boardfound appropriate a unit of all cylinder(letterpress) andoffset(lithographic)pressmen and apprentices,cylinder andoffset assistants,platen feeders,and pressmen"foremen"employed by 8 members of the Tacoma Industrial ConferenceBoard,including the Employer in the instant case. 4The bylaws of the Tacoma Industrial Conference Boardprovide that any member may resign by notice in writingdelivered at least 30 days prior to the effective date ofresignation and payment of assessments and dues to thatdate. In May 1953, the Employer notified the ConferenceBoard orally that it wished to resign.On July 10,1953, theEmployer sent written notice of resignation from the Boardinwhich it stated:"Consider this letter as cancelling anyauthority to represent us in labor negotiations with the variousunions in the graphic arts industry."On August 4, 1953, theConference Board sent a letter to the Intervenor naming themembers whom it was representing in current negotiations.The name of the Employer was not included.On August 5,1953, the Intervenor sent the Employer a letter, identicalto that sent the Conference Board on June 1, containing thenew contract proposals.The Intervenor contends that the Employer did not givetimely notice of withdrawal from the multiemployer group.We do not agree.Withdrawal in the instant case occurredafter the expiration of the most recent multiemployer agree-ment.This is precisely the time at which the Board willpermit withdrawal from multiemployer bargaining.5The Intervenor also contends that the Employer'swith-drawal in this case is not unequivocal, but was intended toapply only to lithographic employees.The evidence disclosesno such restriction upon the Employer'swithdrawal from theAssociation.The Employer's letter to the Conference Board4Pioneer,Incorporated,90 NLRB 1848.5 Stamford Wall Paper,Inc.,92 NLRB 1173. The cases cited by the Intervenor in its briefare not in point.InW. S Ponton of N. J. Inc.,93 NLRB 924,the Employer attempted towithdraw from multiemployer bargaining during the contract term Continental BakingCompany, 99 NLRB 777,does not involve the issue of withdrawal from multiemployer bar-gaining by an employer.Other cases cited pertain to qualified or partial withdrawal and notto the timing of withdrawal. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDcanceled all authority of that Board to represent it in negotia-tionswith various graphic arts unions,including the Inter-venor,which were the only unions with which the ConferenceBoard had bargained for the Employer.The Employer hassince engaged in no conduct inconsistent with complete with-drawal.Accordingly,we find that the Employer intended to,and did,withdraw completely from multiemployer bargaining. 6The Intervenor further contends that even if a single em-ployer unit is appropriate,the proposed unit is inappropriatebecause of the similar interests,duties, and wages of thelithographic employees and letterpressmen,the alleged bar-gaining history for a combined lithographic and letterpressunit,and because 1 of the 2 lithographic employees is asupervisor leaving only 1 employee in the proposed unit.The lithographic employees sought by the Petitioner werefirstemployed in July 1953.Prior to that^the Employerengaged in no lithographic operations.There are presently2 employees in the lithographic department.They perform allthe lithographic duties in the Employer'sshop and work ina separate location from other employees in the letterpress,typography,and bindery departments.There is no interchangeof employees between the lithographic department and otherdepartments.The employees in the letterpress department,typography department,and bindery department have beenseparately represented in the past on a departmental basisand the Employer has bargained with the representative of eachdepartment through the Conference Board.? The multiemployercontracts covering letterpress and lithographic employees ina single unit were executed,and the Board decision findingsuch a unit appropriate8was issued,at a time when the Em-ployer was a member of the multiemployer group, but beforeitemployed any lithographic employees.There is, therefore,no bargaining history for the Employer's lithographic em-ployees, with the possible exception of the brief period betweenthe date of commencement of the Employer's lithographicoperationsin July 1953and the expiration of the multiemployercontract on August 1, 1953.The Board has frequently held that separate units of litho-graphic employees in combination shops,such as the Em-ployer's,are appropriate.9In Pacific Press,Inc.,10 cited bythe Intervenor in support of its first contention,unique6Stamford Wall Paper,Inc., supraThe cases cited by the Intervenor are distinguishable.In Pioneer, Inc , supra, the Employer indicated its intention to withdraw only as to some ofits employees in the multiemployer unit. In Carnation Company, 90 NLRB 1808,the Employerwas still a member of the multiemployer group and indicated its intention to accept a multi-employer contract unless it contained certain welfare clauses,objectionable to the Employer.7 The employees in the typography department are represented by the International Typo-graphical Union. The employees in the bindery department are represented by the TacomaBookbinders Union8 Pioneer,Inc., supra.9 The Wilson H. Lee Company, 97 NLRB 1023; Court Square Press, Inc., 92 NLRB 151610 66 NLRB 458. AVCO MANUFACTURING CORPORATION295operating conditions,includinginterchange among offset press-men and letterpressmenand lack ofsegregationof litho-graphic employees,were reliedupon by theBoard in depart-ing from itsusual policyof permitting such separate units.Neither ofthose factors is present in the instant case, norare thereany otherfactors presentwhich wouldwarrant adeparturefrom that policy here.Of the 2 employees in the lithographicdepartment, onePearson, has more skill and experience than the other and ispaid $20 moreper week thanthe other.Pearson handles allthe plate packing,stripping,and helpsoperate the press. Noone else inthe shop knows as much about lithography as hedoes,and he is substantiallyresponsiblefor the properoperationof the lithographicdepartment in the performanceof his duties. Pearson has no authorityto hire or dischargeemployees, to disciplinethem, oreffectivelyto recommendsuch action.The Employer employs 3 typographers,2 letter-pressmen,and 2 binderyemployees in its other departments.One employee in each ofthese departments acts in the samerelationto the otheremployees in the same department asdoesPearsontothe otherlithographicemployee. In thePioneer case," the parties stipulated that suchemployees intheletterpressand lithographicclassificationswere notsupervisorswithin themeaning oftheAct.We find thatPearson is not a supervisorwithin themeaning ofthe Act, butismerely in the position of a highlyskilled employee advisingand instructing a less skilledemployee working with him. 12Accordingly, we find appropriatea unit of alllithographicemployeesattheEmployer's Tacoma,Washington,plant,excluding all other employees,guards,and supervisors asdefined in the Act.[Text of Direction of Election omitted from publication.]11Pioneer,Inc., supra.12Hodgdon Brothers-Goudy & Stevens,106 NLRB No.211; Danner Press of Canton, Inc.,91 NLRB 239.AVCO MANUFACTURING CORPORATION, APPLIANCE ANDELECTRONICS DIVISION'andINTERNATIONAL UNION,UNITED AUTOMOBILE, AIRCRAFT AND AGRICULTURALIMPLEMENT WORKERS OF AMERICA, CIO.Case No.35-RC-938. December 4, 1953DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John W. Hines,1The Employer's name appears as corrected at the hearing.107 NLRB No. 75.